Judgment unanimously affirmed, without costs, for reasons stated in memorandum decision at Supreme Court, Erie County, Killeen, J. Furthermore, the Board of Elections would not have been authorized to place Lo Tempio’s name on the ballot since there was a failure of compliance with Election Law § 6-148 (5) (see, Matter of Scott v Curran, 277 App Div 344, 345, affd 301 NY 693). (Appeal from order of Supreme Court, Erie County, Killeen, J.—Election Law art 16.) Present —Callahan, J. P., Denman, Boomer and Schnepp, JJ. (Decided Oct. 25, 1985.)